Citation Nr: 0831639	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07 07 351	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran had qualifying Philippine service from December 
1941 to October 1942 and from August 1945 to April 1946.  The 
veteran was a prisoner of war from April 1942 to October 
1942.  He died in August 1993.  The appellant is the 
veteran's widow. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in October 2006 of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO). 

The claim of service connection for the cause of the 
veteran's death on the merits is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In a decision in May 2001, the Board denied the 
appellant's claim of service connection for the cause of the 
veteran's death and that decision is final.  

2. The additional evidence since the Board decision in May 
2001 relates to an unestablished fact necessary to 
substantiate the claim of service connection for the cause of 
the veteran's death. 


CONCLUSIONS OF LAW

1. The decision by the Board in May 2001, denying service 
connection for the cause of the veteran's death, is final. 38 
U.S.C.A. § 7104(b) (West 2002).

2. New and material evidence has been presented since the 
decision by the Board in May 2001, and claim of service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  .

In a claim of service connection for the cause of the 
veteran's death, notice under 38 U.S.C.A. § 5103(a) must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death, (2) 
an explanation of the evidence and information required to 
substantiate the claim based on a previously service-
connected condition, and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided a pre- and post- adjudication VCAA notice by 
letter, dated in July 2006 and July 2008.  The notice 
included the type of evidence to reopen the claim of service 
connection for the cause of the veteran's death, namely, new 
and material evidence, pertaining to the reason the claim was 
previously denied, that is, the lack of evidence that the 
fatal condition was related to service, well as the type of 
evidence needed to substantiate the underlying claim of 
service connection for the cause of the veteran's death, that 
is, the veteran's death was due to a service-connected 
disability. 

The appellant was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records.  The 
notice included the provisions for the effective date of the 
claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (new and material evidence necessary to reopen 
a service connection claim element of new and material 
evidence); of Dingess v. Nicholson, 19 Vet. App. 473 (notice 
of the elements of the claim); and of Hupp v. Nicholson, 21 
Vet. App. 342 (2007) (an explanation of the evidence and 
information required to substantiate the claim based on a 
condition not yet service connected as the veteran did not 
have a service-connected disability).

To the extent that the VCAA notice about effective date of 
the claim and for the degree of disability assignable was 
provided after the initial adjudication in the statement of 
the case, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
As the claim is reopened, there is no possibility of any 
prejudice to the appellant with respect to the timing error 
of the VCAA notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As new and material evidence has 
been presented, a VA medical opinion is needed to decide the 
claim.  38 C.F.R. § 3.159(c)(4). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

By a decision in May 2001, the Board denied the appellant's 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 7104(b).  

The Board held that fatal emphysema was not shown during 
service and that malnutrition was unrelated to the cause of 
the veteran's death. 

The pertinent evidence of record at the time of the Board's 
decision of May 2001 is summarized as follows:

The available service records consist of an affidavit signed 
by the veteran upon service discharge which noted no wounds 
or illnesses during service, but he did report his time as a 
prisoner of war from April to October 1942.

On VA examination in September 1991, the veteran reported 
starvation and torture as a prisoner of war during which time 
he also contracted malaria and beri beri. The pertinent 
findings included pulmonary emphysema and first degree 
malnutrition.  

In an unappealed rating decision in January 1992, the RO 
denied service connection for malnutrition, anemia, peptic 
ulcer disease, avitaminosis, beriberi, and dysentery.   

Private hospital records show that in November 1990, the 
veteran was treated for emphysema.  In July 1991, the 
impression was to rule out pulmonary tuberculosis.  In August 
1993, during the terminal hospitalization, the diagnosis was 
bronchial asthma.  

According to the death certificate, the veteran died in 
August 1993 at the age of 75. The emphysema was listed as the 
cause of death. 

Current Claim

Although the prior Board decision in May 2001 is final, it 
may nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. §§ 7104(b) and 5108.

As the appellant's current application to reopen the claim 
was received in July 2006, the current regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156 applies. 



Under 38 C.F.R. § 3.156(a), evidence is considered new if it 
was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence presented since the decision of the 
Board in May 2001 consists of statements of the appellant to 
the effect that the veteran's fatal disease was related to 
malnutrition, a disease subject to presumptive service 
connection as the veteran was a former prisoner of war. 

The additional evidence also includes a statement, dated in 
February 2006, of a private physician, who expressed the 
opinion that malnutrition the veteran suffered as a prisoner 
of war, which was documented in the record, referring to the 
Board decision of May 2001, contributed to his fatal 
emphysema. 

As the claim was previously denied, in part, because 
malnutrition was unrelated to the cause of the veteran's 
death, as the additional evidence relates malnutrition to 
fatal emphysema, the lack of which was a factor in the 
previously denial of the claim, the additional evidence is 
new and material because it relates to the unestablished fact 
necessary to substantiate the claim, that is, evidence 
relating malnutrition to emphysema, which raises a reasonable 
possibility of substantiating the claim.





ORDER

As new and material evidence has been presented, the claim of 
service connection for the cause of the veteran's death is 
reopened, and to this extent only, the appeal is granted.  

REMAND

Although the claim of service connection for the cause of the 
veteran's death is reopened, the Board determines that the 
evidence of record is insufficient to decide the claim on the 
merits and further evidentiary development under the duty to 
assist is required.  Accordingly, pursuant to 38 C.F.R. § 
3.159, the claim is REMANDED for the following action:

1. Arrange to have the claims file 
reviewed by a VA physician to determine 
whether it is at least as likely as not 
that the fatal emphysema was caused by 
malnutrition that the veteran 
experienced as a prisoner, or whether 
malnutrition contributed substantially 
to the cause of the veteran's death. 

2. After the above is completed, 
adjudicate the claim of service 
connection for the cause of the 
veteran's death.  If the benefit sought 
remains denied, furnish the appellant a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


